
	

113 HR 5001 IH: Core Opportunity Resources for Equity and Excellence Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5001
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Ms. Fudge (for herself, Ms. Wilson of Florida, Mr. Hinojosa, and Mr. Honda) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide for State accountability in
			 the provision of access to the core resources for learning, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Core Opportunity Resources for Equity and Excellence Act of 2014.
		2.State and school district accountability
			(a)In generalTitle I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended—
				(1)in section 1111—
					(A)in subsection (b)—
						(i)in paragraph (1)—
							(I)in subparagraph (A), by inserting that lead to college and career readiness by high school graduation and after challenging student academic achievement standards; and
							(II)in subparagraph (D)(i)—
								(aa)in subclause (II), by striking and after the semicolon; and
								(bb)by adding at the end the following:
									
										(IV)lead to college and career readiness by high school graduation; and; and
								(ii)in paragraph (2), by adding at the end the following:
							
								(L)State accountability in the provision of access to the core resources for learning
									(i)In generalEach State plan shall demonstrate that the State has developed an accountability system that
			 ensures that the State’s public school system provides all students within
			 the State an education that enables the students to succeed from the
			 earliest grades, and graduate from high school ready for college, career,
			 and citizenship, through—
										(I)the provision of fair and equitable access to the core resources for learning;
										(II)the provision of educational services in local educational agencies that receive funds under this
			 part; and
										(III)compliance with any final Federal or State court order in any matter concerning the adequacy or
			 equitableness of the State’s public school system.
										(ii)Core resources for learningThe core resources for learning are the resources and student supports necessary to provide all
			 students the opportunity to develop the knowledge and skills that lead to
			 college and career readiness by high school graduation. Such resources
			 shall include the following:
										(I)High-quality instructional teams, including licensed, cre­den­tialed, and profession-ready
			 teachers,
			 principals, school librarians, counselors, and education support
			 personnel.
										(II)Rigorous academic standards and curricula that lead to college and career readiness by high school
			 graduation, including the extent to which each local educational agency
			 provides access to such standards and curricula in a manner that is
			 accessible to all students, including students with disabilities and
			 English learners.
										(III)Equitable and in­struc­tion­al­ly appropriate class sizes.
										(IV)Up-to-date instructional materials, technology, and supplies, including textbooks, computers,
			 mobile devices, and access to broadband.
										(V)Effective school library programs.
										(VI)School facilities and technology, including physically and environmentally sound school buildings
			 and well-equipped instructional spaces, including laboratories and
			 libraries.
										(VII)Specialized instruction support teams, including school counselors, school social workers, school
			 psychologists, school nurses, and other qualified professionals involved
			 in providing assessment, diagnosis, counseling, educational, therapeutic,
			 and other necessary services (including related services as that term is
			 defined in section 602 of the Individuals with Disabilities Education Act)
			 as part of a comprehensive program to meet student needs.
										(VIII)Effective programs for family and community engagement in education.
										(iii)ReportingEach State desiring to receive a grant under this part shall annually report to the Secretary how
			 the State is meeting the requirements for providing equitable access to
			 the core resources for learning as required in clause (i) and any areas of
			 inequitable access, plans to address such inequities, and progress toward
			 eliminating such inequities.
									(iv)Accountability and remediationA State that fails to make progress toward eliminating inequities in access to the core resources
			 for learning as required in clause (i) identified for 2 or more
			 consecutive years shall not be eligible to receive funds under any
			 competitive grant program authorized under this Act.; and
						(B)in subsection (h)—
						(i)in paragraph (1)(C)(vii), by striking information on the performance of local educational agencies in the State regarding making adequate
			 yearly progress, including the number and names of each school identified
			 for school improvement under section 1116 and inserting information on the performance of local educational agencies in the State in providing fair and
			 equitable access to the core resources for learning and the number and
			 names of each school and each agency identified for improvement under
			 section 1116 or under the terms of any waiver granted under section 9401;
						(ii)in paragraph (2)(B)—
							(I)in clause (i)—
								(aa)in subclause (I), by striking and after the semicolon; and
								(bb)by adding at the end the following:
									
										(III)information that shows how students served by the local educational agency are provided access to
			 the core resources for learning compared to students in the State as a
			 whole; and;
								(II)in clause (ii)—
								(aa)in subclause (I), by striking and after the semicolon;
								(bb)in subclause (II), by striking the period at the end and inserting ; and; and
								(cc)by adding at the end the following:
									
										(III)information that shows how the school’s students are provided access to the core resources for
			 learning compared to students in the local educational agency and the
			 State as a whole.;
								(iii)in paragraph (4)—
							(I)in subparagraph (F), by striking and after the semicolon;
							(II)in subparagraph (G), by striking the period at the end and inserting ; and; and
							(III)by adding at the end the following:
								
									(H)the number and names of each local educational agency identified for improvement under section 1116
			 or under the terms of any waiver granted under section 9401, the reason
			 each such agency was so identified, and the measures taken to address the
			 achievement problems of each such agency.;
							(2)in section 1116(c), by striking paragraph (3) and inserting the following:
					
						(3)Identification of local educational agency for improvement
							(A)In generalA State shall identify for improvement—
								(i)any local educational agency that, for 2 consecutive years, including the period immediately prior
			 to the date of enactment of the No Child Left Behind Act of 2001, failed
			 to make adequate yearly progress as defined in the State's plan under
			 section 1111(b)(2); or
								(ii)any local educational identified under the terms of a waiver granted under section 9401.
								(B)Intervention in local educational agencies identified for improvementWith respect to each local educational agency identified for improvement by a State under this
			 section or under the terms of any waiver granted under section 9401, the
			 State—
								(i)shall identify any inequities in access to the core resources for learning in the schools served by
			 the agency; and
								(ii)in partnership with such agency, shall develop and implement a plan to address identified
			 inequities in access to the core resources for learning..
				(b)Restrictions on waiversSection 9401(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861(c)) is
			 amended—
				(1)in paragraph (9)(C), by striking or after the semicolon;
				(2)in paragraph (10), by striking the period at the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(11)accountability for the provision of the core resources for learning..
				
